Citation Nr: 0025558	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  98-14 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for post-traumatic 
osteoarthritis of both feet, including the ankles.   


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had pre-war service from September 1, 1941 to 
December 7, 1941.  He was in beleaguered status from December 
8, 1941 to May 5, 1942, and he was in missing status from May 
6, 1942 to May 27, 1942.  The appellant was a prisoner of war 
(POW) from May 28, 1942 to January 19, 1943.  From January 
20, 1943 to September 20, 1944, the appellant was in no 
casualty status, and from September 21, 1944 to March 17, 
1945, the appellant was missing.  The appellant's status 
under MPA was terminated on March 17, 1945, and he served in 
the recognized guerrilla service from March 18, 1945 to June 
1, 1945.  He served in the regular Philippine service from 
June 2, 1945 to March 19, 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1998 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Manila, Philippines.    

The Board notes that in a March 2000 rating action, the RO 
denied the following claims: (1) entitlement to service 
connection for poor vision, (2) entitlement to service 
connection for poor hearing, and (3) entitlement to service 
connection for malnutrition.  In addition, the Board further 
notes that in an April 2000 rating action, the RO denied the 
following claims: (1) entitlement to service connection for 
psychosis, (2) entitlement to service connection for benign 
prostatic hypertrophy, with urinary tract infection, (3) 
entitlement to service connection for diabetes mellitus, with 
nephropathy, and (4) whether new and material evidence had 
been submitted to reopen a claim of entitlement to service 
connection for tuberculosis of the liver.  

The Board observes that in April 2000, the appellant filed a 
Notice of Disagreement (NOD) with respect to the issues of 
entitlement to service connection for poor vision, 
entitlement to service connection for poor hearing, and 
entitlement to service connection for malnutrition.  
Moreover, in June 2000, the appellant filed an NOD with 
respect to the issues of entitlement to service connection 
for psychosis and whether new and material evidence had been 
submitted to reopen a claim of entitlement to service 
connection for tuberculosis of the liver.  The Board notes 
that a Statement of the Case (SOC) was issued in June 2000.  
However, the Board observes that there is no evidence in the 
record that the appellant submitted a substantive appeal in 
regards to any of the above issues.  Accordingly, these 
issues are not before the Board for appellate consideration.  




REMAND

In the instant case, the appellant initially contended that 
in 1943, while he was a POW, he was working in a copper mine 
which was run by the Japanese army, and he accidentally 
slipped, injuring his left foot.  The appellant indicated 
that at that time, he had sustained a fracture of his left 
foot.  He noted that at present, he had pain in his left 
ankle.  However, the Board observes that in a July 1996 
correspondence from the appellant to the RO, the appellant 
stated that it was actually his right foot that he had 
injured while he was a POW, and not his left foot.  According 
to the appellant, at present, his capacity to perform manual 
labor was limited because of his right foot disability, and 
that due to his right foot disability, his earning capacity 
had been reduced.   

In a November 1998 decision, the Board remanded this case.  
At that time, the Board stated that there were discrepancies 
between the appellant's two VA examinations.  The Board 
indicated that in the appellant's February 1996 VA 
examination, the appellant's x-rays of his talocalcaneal 
complex and his ankle were interpreted as showing the 
following: (1) old healed undisplaced fracture at the body of 
the right calcaneus, with post-traumatic arthritis of the 
right subtalar joint, (2) minimal degenerative arthritis at 
the proximal joints of the left foot and the rest of the 
talar joints in the right foot, and (3) minimal degenerative 
arthritis of both ankles, with a traumatic component on the 
right.  Moreover, the appellant was diagnosed with an old 
healed fracture at the right calcaneus, with post-traumatic 
arthritis at the right subtalar joint.  However, the Board 
noted that in the appellant's most recent VA examination, in 
June 1997, the appellant's x-ray of his right ankle was 
interpreted as showing no gross evidence of a fracture and/or 
any osseous pathology.  The ankle joint space was 
symmetrical, with intact articular surfaces.  There was mild 
soft tissue swelling which was adjacent to the ankle joint.  
The impression was of soft tissue swelling which was adjacent 
to the ankle joint.  Following the physical examination and a 
review of the appellant's x-rays, the examiner diagnosed the 
appellant with degenerative joint disease.  

In the November 1998 remand, it was the Board's determination 
that in light of the above discrepancies, a VA examination 
should be performed.  Thus, the Board remanded this matter 
and requested that the RO schedule the appellant for a 
comprehensive VA examination by an orthopedic specialist.  In 
addition, after reviewing the available medical records, it 
was requested that the examiner render an opinion regarding 
whether or not the appellant had post-traumatic arthritis in 
either his feet, or ankles, or both.  If the examiner 
diagnosed the appellant with post-traumatic arthritis, it was 
requested that the examiner state the etiology of the post-
traumatic arthritis, to the extent possible and taking into 
consideration that the appellant was a former POW and that he 
had a history of a fracture of his right foot in 1968.  

The Board notes that in February 2000, the appellant 
underwent a VA examination.  However, the Board observes that 
while the appellant's left ankle and foot were examined, and 
x-rays were taken of his left ankle and foot, the examining 
physician failed to examine and take x-rays of the 
appellant's right ankle and foot.  

The Board also observes that in a July 1999 Administrative 
Decision, the RO determined that the appellant could not be 
recognized as a prisoner of war beyond January 19, 1943.  At 
that time, the RO stated that according to the appellant, in 
1943, he was employed with the Bongabon Sibalom Copper Mines 
and paid a salary.  The appellant indicated that he had 
escaped sometime in 1944 and subsequently joined the 
guerrillas in September 1944.  The RO noted that to be 
considered a former POW, a serviceperson had to have been 
forcibly detained or interned under circumstances comparable 
to those under which persons generally had been forcibly 
detained or interned by enemy governments during periods of 
war.  According to the RO, it was known that during World War 
II in the Philippines, the Japanese utilized war prisoners to 
work in certain cotton and mining firms for a specific 
period.  However, the RO noted that they were no longer 
considered as prisoners since they were paid salaries for 
their work and they were not subjected to the same rigors as 
those under detention.  Therefore, it was the RO's 
determination that the appellant could not be considered as a 
POW during his stint in the copper mines because he was not 
held under circumstances similar to what former POW's 
suffered.  Accordingly, the RO concluded that the appellant's 
claim that he was treated as a POW during his employment in 
the copper mines had no merit.  

In light of the above, it is the Board's determination that 
the appellant's February 2000 remand examination is 
inadequate because it failed to provide a complete 
examination of the appellant's feet and ankles, as requested 
in the November 1998 Board decision.  The Board notes that it 
is obligated by law to ensure that the RO complies with its 
directives, as well as those of the United States Court of 
Appeals for Veterans Claims (Court) (formerly known as the 
United States Court of Veterans Appeals).  The Court has 
stated that compliance by the Board and the RO with remand 
directives is neither optional nor discretionary.  When the 
remand orders of the Board or the Court are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).         

Although the Board regrets further delay, in light of the 
above, the Board is of the opinion that additional 
development is warranted.  In accordance with the statutory 
duty to assist the appellant in the development of evidence 
pertinent to his claim, the case is REMANDED for the 
following actions:

1.  The RO should request that the 
appellant identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him at any time 
including following service, for any 
bilateral foot and/or ankle disorder.  
With any necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured.  

2.  The RO should schedule the appellant 
for a comprehensive VA examination by an 
orthopedic specialist, if available.  The 
examiner is requested to obtain a 
detailed history of all in-service and 
post-service injuries and treatment 
involving either the appellant's feet, or 
ankles, or both.  All testing deemed 
necessary, to include x-ray films of both 
ankles and feet, should be performed.  
After reviewing the available medical 
records, it is requested that the 
examiner render an opinion regarding 
whether or not the appellant has post-
traumatic arthritis in either his feet, 
or ankles, or both.  If the examiner 
diagnoses the appellant with post-
traumatic arthritis, it is requested that 
the examiner state the etiology of the 
post-traumatic arthritis, to the extent 
possible and taking into consideration 
that the appellant has a history of a 
fracture of his right foot in 1968.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report.  The claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination.   

3.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for post-traumatic 
osteoarthritis of both feet, including 
the ankles.  

Thereafter, the case should be reviewed by the RO.  If the 
benefits sought are not granted, or if a Notice of 
Disagreement is received with respect to any other issue, the 
appellant and his representative should be furnished a 
Supplemental Statement of the Case (SSOC) and an opportunity 
to respond.  The case should then be returned to the Board 
for further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




